Citation Nr: 0621413	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  02-06 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether the overpayment of Department of Veterans Affairs 
(VA) disability compensation benefits in the amount of 
$10,792.67, by way of retroactive reduction of additional 
compensation benefits for a spouse D.G. effective February 1, 
1992, and the addition of J.G. as a spouse for additional 
compensation benefits, effective January 1, 2001, was 
properly created. 

2.  Entitlement to a waiver of recovery of the remaining 
overpayment of VA compensation benefits in the amount of 
$3,468.67.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which retroactively reduced the veteran's 
additional compensation benefits for a spouse, D.G., 
effective February 1, 1992, due to his divorce from that 
spouse and which added J.G. as a spouse for additional 
compensation benefits purposes, effective January 1, 2001.  
This action resulted in an overpayment in the amount of 
$10,792.67.  The veteran appealed the propriety of the action 
taken by the RO, thus appealing the validity of the creation 
of that debt.  The veteran also requested a waiver of the 
recovery of that debt.  In an October 2002 decision, the 
Committee on Waivers and Compromises (COWC) located at the RO 
waived a portion of the debt in the amount of $7,324 which 
resulted in a reduced debt of $3,468.67.  The veteran has 
disagreed with that determination, as addressed below.

The case was remanded by the Board to the RO in January 2004.  
After the completion of additional development of the record, 
the case was returned to the Board for further appellate 
review.  




FINDINGS OF FACT

1.  From August 21, 1981, the veteran's combined service-
connected disability evaluation was increased to 30 percent, 
and the veteran was notified in March 1982 that his award 
included additional compensation for his dependent spouse 
D.G. and two children.  

2.  The veteran's marriage to D.G. was terminated by divorce 
in January 1992, but he continued to submit information 
indicating that he was still married as late as 1997.  

3.  The veteran submitted a VAF 21-686c in November 2000 
which indicated that he and D.G had divorced in January 1992 
and that he married J.G. in November 1997 and that he had a 
step daughter who lived with them.  

4.  VA award adjustment, authorized January 9, 2001, 
retroactively reduced the veteran's compensation to the 
single rate by removing D.G. effective February 1, 1992 and 
restored his compensation to the married rate for J.G. 
effective January 1, 2001; the amount of the VA disability 
benefits payable to the veteran was properly reduced for the 
period from February 1, 1992 until the effective date of 
January 1, 2001 for an increase in such compensation benefits 
based on subsequent notification of remarriage.  This action 
properly created the overpayment of $10,972.67.

5.  A portion of the debt in the amount of $7,324 was waived 
by the Committee on Waivers and Compromises at the RO; thus, 
the debt was properly reduced to $3,468.67.

6.  The veteran was solely at fault in the creation of the 
indebtedness to VA in the amount of $10,972.67 based on an 
overpayment of VA compensation benefits.

7.  There is no credible or convincing evidence of record 
that recovery of the reduced overpayment of $3,468.67 would 
nullify the objective for which the veteran's VA benefits 
were intended.  

8.  There is no credible or convincing evidence of record 
that the veteran relinquished a valuable right or incurred a 
legal obligation in reliance on VA benefits.

9.  There is no credible or convincing evidence of record 
that recovery of the reduced overpayment of $3,468.67 would 
deprive the veteran of basic necessities or result in undue 
hardship to him. 

10.  Recovery of the overpayment to the veteran is not 
against equity and good conscience.


CONCLUSIONS OF LAW

1.  The overpayment of VA disability compensation benefits in 
the amount of $10,792.67 was properly created because the 
veteran failed to report his change in dependents status when 
he became divorced from his first wife in January 1992.  38 
U.S.C.A. §§ 1115, 5112 (West 2002); 38 C.F.R. § 3.501 (2005).

2.  The reduced overpayment, that portion of the original 
overpayment which has not been waived, in the amount of 
$3,468.67 is valid, and recovery of the compensation 
overpayment in the amount of $3,468.67 is warranted, as it 
does not violate the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5112(b)(10), 5302 (West 
2002); 38 C.F.R. §§ 1.963(a), 1.965(a) 3.400(b) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

With regard to the creation issue, the matter of the Veterans 
Claims Assistance Act of 2000 (VCAA) applies.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  
VCAA applies because the regulations governing the propriety 
of the debt are covered by VCAA.  Although the RO did not 
provide a timely duty-to-assist letter to the veteran prior 
to the unfavorable rating decision, the RO cured the 
procedural defect on remand, by sending letters in August 
2004 and March 2005.  

The notice letters included the type of evidence needed to 
substantiate the claim on appeal.  The RO, in the duty-to-
assist letters, also informed the appellant about the 
information and evidence that VA will seek to provide.  The 
letters also informed the appellant about the information and 
evidence he was expected to provide, such as a divorce 
decree.  That letter also informed the appellant that he 
should tell the RO about any additional information or 
evidence that he wanted the RO to obtain, and thus, the 
veteran was, in effect, requested to submit all evidence in 
his possession that pertained to his claim.  

Moreover, the rating decision and statement of the case 
explained, in detail, the reasons for the denial of the 
claim.  The Board finds that the appellant was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In the present case, the evidence includes birth 
certificates, and marriage certificates and written 
statements from the appellant.  The veteran has not 
identified any additional evidence to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant is required 
in developing the facts pertinent to the issue of the 
propriety of the creation of an overpayment in the amount of 
$10,792.67 to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

VCAA does not apply to the matter involving the validity of a 
properly created overpayment.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002).

II.  Creation of the debt/overpayment

The veteran essentially contends that he was unaware that the 
amount of his VA benefits depended on his marriage status.  
The veteran also asserts that his mental status was 
questionable at the time of his divorce from his first wife, 
D.G.  

If the appellant asserts the invalidity of a debt, the matter 
of whether the overpayment was properly created must be 
addressed before a claim for waiver of an overpayment may be 
adjudicated.  Schaper v. Derwinski, 1 Vet. App. 430, 434- 435 
(1991); see VAOGCPREC 6-98 (Apr. 24, 1998), 63 Fed. Reg. 
31,264 (1998).

In this case, based on the facts hereinbelow, the Board 
agrees that the overpayment resulting in debt was properly 
created.  

Historically, the veteran first reported his August 1976 
marriage to D.G. to VA in April 1981.  VA award letter dated 
April 15, 1981 detailed the additional compensation awarded 
for having a spouse for the period from January 19, 1981 to 
April 1, 1981 when the veteran's disability was temporarily 
increased to 100 percent due to hospitalization for surgery 
on his right elbow.  The award letter advised the veteran of 
the need to promptly report any dependency changes.  During 
the period between August 1981 and April 1985, the veteran's 
combined service-connected disability increased from 10 
percent to 30 percent, then to 40 percent, then to 60 
percent.  With each increase, the veteran was provided with 
an award letter explaining that his compensation award 
included additional benefits for his spouse and his two 
children.  The veteran was also informed that he must 
promptly report any change in the number or status of his 
dependents to VA.  

During the 1980's the veteran was diagnosed with paranoid 
schizophrenia, manifested by hallucinations, suicidal and 
paranoid ideation, and delusions.  In an October 1987 
statement, the veteran reported a nervous condition and 
depression.  On psychiatric examination in January 1988, the 
veteran was found to be incompetent and his fund of 
information and cognitive functioning was described as 
somewhat below average.  On a special psychiatric examination 
in July 1988, the veteran alleged his mixture of codeine and 
blood pressure medications seemed to make him temporarily or 
transiently psychotic.  Although no psychotic behavior was 
observed at that time, the veteran was described to be quite 
manipulative.  The diagnosis was no psychiatric illness 
present and the examiner found the veteran competent to 
handle his own funds; and as such, a proposal to rate the 
veteran incompetent was withdrawn.  

The record also reflects that the veteran was hospitalized in 
January 1992 for severe depression with suicidal thoughts.  
The hospital report indicated that the veteran was divorced 
and living with his girlfriend.  The veteran was hospitalized 
again in February 1992 with atypical bipolar disorder with 
psychotic features and indicated that the veteran described 
experiencing blackout periods lasting one month in which he 
acted "like a different person."  Bipolar disorder was 
found to be in remission, although psychosis had previously 
been diagnosed but not found on some VA examinations.  

The veteran was incarcerated from December 9, 1992 to April 
12, 1993.  In June 1993, the veteran was admitted to a VA 
facility for one night for acute psychosis.  

On an October 1993 Financial Status Report, the veteran 
reported that he was married to D.G. and the document 
contained his signature and that of a spouse.  

A March 1994 VA rating decision increased the veteran's 
combined evaluation to 70 percent. 

A January 1996 VA award letter again advised the veteran that 
additional benefits were included for his spouse and child, 
including benefits based on his son's school attendance, and 
he was instructed to immediately report any dependency 
changes to prevent overpayment of benefits.  

A December 1996 VA clinical report noted that the veteran had 
two children and was divorced.  

A May 1997 VA memo summarized a social and industrial survey, 
which was performed to determine if the veteran was eligible 
for a total disability rating for unemployability due to 
service-connected disability.  The report noted that the 
veteran was divorced from D.G. in 1991 and J.G. was his 
girlfriend at that time.  The examiner reported that the 
veteran, during the interview, showed no overt signs of acute 
mental illness; that his mental status and reality testing 
were in reasonable normal bounds.  

In July 1997, the veteran responded to a VA's Status of 
Dependents Questionnaire indicating that he was married to 
D.G. and he had two children.  VA letter dated August 1997 
informed the veteran that his benefit would continue 
unchanged and that his monthly rate included an additional 
allowance for his spouse D.G. and his oldest child until he 
graduated in July 1997.  The letter concluded by reminding 
the veteran that he was responsible for promptly reporting 
any changes in his marital status or the status of his 
dependents.  

A VA rating decision dated September 1997 granted a TDIU, 
effective from September 2, 1993.  VA award letter dated in 
September 1997 detailed the effect of the increased award, 
and also proposed to retroactively reduce his benefits to the 
singe rate effective February 1, 1991 because of the May 1997 
memo which noted that he was divorced from D.G. in 1991.  In 
November 1997, the veteran replied that he and D.G. were 
separated off and on for the past 8 years, but he had always 
helped her financially.  

Because the veteran reported that he was still married to 
D.G., VA did not reduce the veteran's award to the single 
rated, and notified the veteran of such in November 1997.  

However, in December 2000, the RO received the veteran's VA 
Form 21-686c in which he reported that he and D.G. divorced 
in January 1992 and that he married J.G. in November 1997, 
and that he had a step daughter who lived with them.  As 
such, the Board notified the veteran in January 2001 that his 
VA compensation would be adjusted retroactively to the single 
rate, by removing D.G. effective February 1, 1992 and 
restoring the award to the married rate for J.G. effective 
January 1, 2001.  

The result of the adjustment created an overpayment in the 
amount of $10,792.67, for the period from February 1, 1992 
until December 31, 2000.  

Under the applicable effective date provisions regarding 
reductions and discontinuance of additional benefits based on 
the existence of dependents, the overpayment was created 
validly.  The effective date of the reduction of his VA 
disability compensation benefits due to the veteran's January 
1992 divorce was the last day of the month in which the 
divorce occurred.  38 U.S.C.A. § 5112(b)(2) (West 2002).  The 
RO properly adjusted the amount of disability compensation 
benefits payable to the veteran as a result of the divorce 
effective February 1, 1992, in compliance with the law.  
Additionally, according to a marriage certificate, the 
veteran remarried in November 1997.  However, the first time 
that the veteran informed VA of the name of his new wife 
(J.G.) in any correspondence was in the December 2000 VA Form 
21-686c, Financial Status Report.  In other words, the 
veteran first notified VA of the existence of his new wife in 
December 2000.  Therefore, the earliest possible effective 
date for the payment of additional VA disability compensation 
benefits to the veteran based on his remarriage could be only 
the date that the VA was first notified of the remarriage.  
See 38 C.F.R. § 3.401(b)(1)(ii) (2005).  

The amount of the overpayment of $10,792.67 reflects the 
amount of compensation received from the time of his divorce 
in January 1992 until the notification of his remarriage in 
December 2000.  The Board notes that the RO specifically set 
forth all of the periodic adjustments (including changes in 
the status of eligibility of several dependent children and 
in his marriage status) in a February 2001 audit.  Upon 
review of the RO's calculations, the Board finds that the 
amount of the indebtedness, $10,792.67, is numerically 
accurate; there is no further basis to question the RO's 
detailed calculations. 

Therefore, during all this time, VA was reasonably under the 
impression that the veteran remained married to D.G. 
continuously, and the veteran's responses on VA Financial and 
other forms until late 2000 fostered that impression.  
Importantly, the veteran responded in November 1997 that he 
and D.G. were separated, not divorced; but, then he married 
J.G. later that month and did not report the change.  It was 
not until the veteran provided a different spouse's name in 
connection with a request regarding the status of the 
veteran's dependents in November 2000 that the fact of the 
veteran's 1992 divorce and 1997 remarriage came to light.

The Board notes that the veteran has raised numerous 
arguments, primarily arguing at his personal hearing at the 
RO in July 2002, that he was unaware that his spouse counted 
as a dependent for compensation purposes, and as such, he did 
not report the change in marital status at the time of the 
divorce or remarriage.  The veteran also testified that 
during the time of his divorce, he was heavily medicated 
and/or psychotic such that he did not recall much of what 
happened to him during the time of his divorce in 1992; and 
as such, could not have known to inform VA of the status of 
his dependents.  However, the Board notes that the issue of 
competency was addressed by VA around that time, and the 
veteran was not found incompetent to handle his funds.  
Additionally, the medical evidence of record is inconsistent 
as to the diagnosis, severity, and associated symptomatology 
with regard to the non service-connected psychiatric 
condition.  Furthermore, these arguments do not alter the 
binding nature of the applicable laws.  Under these laws, the 
veteran notified VA of his 1992 divorce and the new wife's 
identity in November 2000.  The Board notes that the RO has 
indicated that the effective date when the veteran's spouse 
was added is January 1, 2001.  For all intents and purposes, 
this is the date when the payment of the additional benefits 
based on the veteran's remarriage could be paid.  See 38 
U.S.C.A. § 5111 (West 2002); 38 C.F.R. § 3.31 (2005).  

Therefore, the preponderance of the evidence shows that the 
overpayment of VA disability compensation benefits in the 
amount of $10,792.67 was properly created.  

Thus, the preponderance of the evidence demonstrates that the 
proper effective date of the discontinuance of payments for a 
dependent spouse is February 1, 1992, and the earliest 
possible effective date for payment of additional VA 
disability compensation benefits based on his marriage to his 
new wife, J.G. is January 1, 2001, and thus, the debt was 
properly created.  



III.  Waiver of Overpayment

The next issue for consideration is whether recovery of the 
overpayment at issue in this case should be waived.  In that 
regard, recovery of overpayment of any benefits made under 
laws administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 
1.963(a), 1.965(b) (2005).

In other words, any indication that a claimant committed 
fraud, misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in equity 
cases; only if a veteran is free from all taint of fraud in 
connection with his claim for benefits may waiver on account 
of "equity and good conscience" be considered.  See Farless 
v. Derwinski, 2 Vet. App. 555 (1992).

In this case, the Committee has determined that the veteran 
did not exhibit fraud, misrepresentation or bad faith in the 
creation of the instant overpayment.  Moreover, the Committee 
waived a portion of the overpayment, thereby reducing the 
veteran's debt to $3,468.67.  Given the facts of this case, 
the Board will not disturb the Committee's findings.  

Thus, the next issue to be addressed is whether a collection 
of the remaining debt from the veteran would be contrary to 
the principles of equity and good conscience.

The applicable regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2005).  In such a 
determination, consideration will be given to six elements 
which include the degree of fault of the debtor; a balancing 
of fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965 
(2005).

In considering these factors, the Board initially finds, as 
noted above, that the veteran was at fault in not timely 
reporting his change in dependents status.  Because he is 
charged with knowledge of the law, and because he was 
repeatedly advised in numerous award letters to promptly 
report any changes in the status of his marriage or children, 
he contributed to creating the overpayment in the amount of 
$10,792.67.

The second element concerns "balancing of faults."  38 C.F.R. 
§ 1.965(a)(2) (2005).  This element requires weighing the 
fault of the debtor against the fault of VA.  In that regard, 
it is clear that the veteran never would have received the 
additional compensation in his VA benefits award after 
February 1992 if he had notified VA of his divorce from D.G. 
in January 1992 in the first place, a fact that VA was not 
made aware of until December 2000.  In fact, after the RO was 
initially informed of the possibility that the veteran 
divorced in 1991 (in the May 1997 medical record), the RO 
specifically asked the veteran to clarify his marital status.  
The veteran inaccurately reported that he was still married 
to D.G. as late as November 1997, the same month he was 
remarried to J.G.  The Board finds therefore that VA bears 
little, if any, fault in the creation of this debt, and VA 
took prompt action to correct the overpayment through a 
deduction in the veteran's subsequent award.

The next element to be considered regards "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3) 
(2005).  In this respect, according to his report, the 
veteran's monthly expenses exceed his monthly income.  

A February 2001 audit of the veteran's financial status was 
performed by the Debt Management Center.  The audit noted 
that Financial Status Reports dated January 2001 and 
September 2002 were signed by the veteran and J.G.  The 
reports also reflect that the veteran became divorced from 
D.G. in January 1992 and married J.G. in November 1997.  The 
veteran submitted bankruptcy documents indicating his debts 
were discharged on February 21, 1996 and November 18, 1998.  
Nevertheless, he continued to list some of those debts on his 
Financial Status Report as "amounts past due" for which he 
reported no current monthly payments.  

The audit noted that the veteran's mortgage payment was on a 
VA guaranteed home loan acquired in 2001.  The veteran's 
step-daughter was added as a dependent to the compensation 
award effective from January 1, 2001 and as a dependent 
school child from March 1, 2002 until July 1, 2003.  At the 
time of the February 2001 audit report, the veteran was 
entitled to $2,483 monthly VA compensation at that time.  A 
more current Financial Status Report from dated September 
2002 shows the veteran's total monthly net income of $4,175, 
which exceeds his total monthly expenses of $3,966 (not 
counting the debts discharged via bankruptcy proceedings.  
Thus, the veteran has a positive monthly cash flow, and undue 
financial hardship would not exist if the veteran arranged an 
affordable monthly payment plan with VA.  

The next element to be considered concerns whether recovery 
of the overpayment at issue would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(2005).  As entitlement to compensation for a dependent 
spouse ceases upon divorce, payment of these benefits after 
the marriage is dissolved is specifically precluded by the 
law, and recovery of the overpayment would not defeat the 
purpose of the benefits originally authorized.  In this 
regard, the Board notes that this element was not satisfied 
with regard to the waived portion ($7,324) of the original 
debt of $10,792.67.  

In particular, the October 2002 VA Decision on Waiver of 
Indebtedness, the Committee on Waivers and Compromises waived 
$7,324 of the $10,792.67 VA compensation benefits overpayment 
debt.  The Committee explained that although the veteran was 
overpaid $10,792.67 in compensation for his wife, D.G. during 
the period from February 1, 1992 (the month following 
divorce) through December 31, 2000, he would have been paid 
$7,324 in compensation for the step-daughter and J.G. during 
the period from December 1, 1997 through December 31, 2000, 
had he known to claim his step daughter and his second wife, 
J.G. within a year of their marriage date (11/14/97).  Thus, 
recovery of that portion of the overpayment ($7,324), and 
that portion only, would defeat the purpose for which the 
benefits were intended, because he was, in fact, married 
during the period beginning in November 1997.  

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2005).  
In this case, the veteran clearly received additional VA 
benefits to which he was not legally entitled.  Waiver of the 
portion of the debt for the time period that he was divorced 
and not yet remarried would therefore result in a windfall 
and produce unfair gain to the veteran.  The failure of the 
Government to insist on its right to repayment of this debt 
would result in the veteran's unjust enrichment at the 
expense of the taxpayer, and it would negatively impact other 
VA beneficiaries as resources for their care are certainly 
not unlimited.

The final element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (2005).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance on receipt of VA benefits, nor is there any evidence 
that he did so.

After carefully weighing all relevant factors set forth 
above, the Board finds that recovery of the overpayment of 
$3,468.67 is not against the principles of equity and good 
conscience.  For the reasons indicated above, the Board finds 
that the significant fault on the part of the veteran, as 
well as the unjust enrichment which would accrue from a 
waiver, overwhelmingly outweigh any element tending to 
support a waiver of recovery of the overpayment in this case.  
As a matter of equity, his request for waiver of the 
remaining debt of $3,468.67 must be denied.  38 U.S.C.A. § 
5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2005).




ORDER

The overpayment of VA disability compensation benefits in the 
amount of $10,792.67 was properly created.

Entitlement to waiver of recovery of an overpayment of 
additional VA compensation benefits for the veteran's 
dependent spouse in the amount of $3,468.67 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


